Case 3:17-cv-01124-MMA-WVG Document 97-9 Filed 08/05/19 PageID.1848 Page 1 of 4




                                  EXHIBIT 5
Case 3:17-cv-01124-MMA-WVG Document 97-9 Filed 08/05/19 PageID.1849 Page 2 of 4


   From:             James T Ryan
   To:               "Julie Chovanes"
   Cc:               Jennifer McGrath; Amy Burke; Elizabeth Paterson; Joan Warden
   Subject:          RE: La Jolla Spa MD Inc. v. Avidas Pharmaceuticals, LLC, USDC-Southern District Case No. 3:17-cv-01124-MMA-
                     WVG - Service of Documents
   Date:             Tuesday, January 29, 2019 9:53:00 AM


   Ms. Chovanes:

   Thank you for the clarification on who I should be communicating with.

   I will call you at 9 a.m. on Friday (my time) to go through the meet and confer issues, however the
   delay in waiting until the end of the week is potentially going to create problems for us to bring
   these matters to the attention of the Court if we cannot resolve them. Judge Gallo set a short
   deadline (7 days) and if we cannot reach an agreement, we have to contact his chambers no later
   than Monday. Therefore, I suggest we also hold on our calendars 9 a.m. on Monday for another call
   to either further discuss any outstanding issues or to have a joint call with chambers to present our
   dispute as set forth in the Chambers Rules. Please confirm you will hold that time on your schedule
   on Monday as well.

   As for sending discovery and other documents via mail, I am happy to send everything via email.
   There was no agreement in place to do so previously (as far as I can tell), but that will be our
   agreement going forward.

   Jim Ryan




   www.jamestryan.com | 310.990.2889

   From: Julie Chovanes <jchovanes@chovanes.com>
   Sent: Tuesday, January 29, 2019 9:39 AM
   To: James T Ryan <jr@jamestryan.com>
   Cc: Jennifer McGrath <jmcgrath@tocounsel.com>; Amy Burke <aburke@tocounsel.com>; Elizabeth
   Paterson <epaterson@tocounsel.com>; Joan Warden <jwarden@tocounsel.com>
   Subject: Re: La Jolla Spa MD Inc. v. Avidas Pharmaceuticals, LLC, USDC-Southern District Case No.
   3:17-cv-01124-MMA-WVG - Service of Documents

   Dear Mr. Ryan:

   I am lead counsel - direct all your emails to me, with copies to Ms. McGrath only, no one else.

   I have time to confer on Friday, February 1st, from 8 am your time to 2 pm. I also have time Monday or
   Wednesday next week.

   As to the protective order I will send under separate cover the one previously under discussion.

   Finally, please realize your sending discovery and other documents by surface mail (a/k/a “snail mail”)
Case 3:17-cv-01124-MMA-WVG Document 97-9 Filed 08/05/19 PageID.1850 Page 3 of 4


   slows matters down. I would recommend you serve your materials and communicate by email.

   Julie Chovanes, Esq.
   267-235-4570

   Chovanes Law LLC
   Philadelphia Business Journal Top 25 Law Firms, IP Law Firms, Pro Bono Hours and LGBT Businesses
   2016

   Trans-Help LLC
   =Philadelphia Business Journal Top 10 LGBT Advocates 2017

   Attorney-Client Privilege/Attorney Work Product. This transmittal may contain privileged and
   confidential information, and is intended only for the recipient(s) listed above. If you are neither the
   intended recipient(s), nor a person responsible for the delivery of his transmittal to the intended recipient(s),
   you are hereby notified that any distribution or copying of this transmittal is prohibited. If you
   have received this transmittal in error, please notify us by return email immediately.




          On Jan 28, 2019, at 6:50 PM, James T Ryan <jr@jamestryan.com> wrote:

          Ms. Chovanes:

          Because you signed the below responses, I direct this to you. If there is someone else
          who I should be directing this to, please let me know.

          I would like to hold a telephonic meet and confer conference at 10 am or 10:30 am my
          time tomorrow to discuss your objections, the request for a stipulated protective order
          and the documents to be produced. Please let me know if you are available and the
          best number to reach you at one of those times.

          Thank you,

          Jim Ryan
          <image001.jpg>
          www.jamestryan.com | 310.990.2889

          From: Joan Warden <jwarden@tocounsel.com>
          Sent: Monday, January 28, 2019 3:34 PM
          To: James T Ryan <jr@jamestryan.com>
          Cc: Jennifer J. McGrath <jmcgrath@tocounsel.com>; Julie Chovanes
          <jchovanes@chovanes.com>; Amy Burke <aburke@tocounsel.com>; Elizabeth
          Paterson <epaterson@tocounsel.com>
          Subject: La Jolla Spa MD Inc. v. Avidas Pharmaceuticals, LLC, USDC-Southern District
Case 3:17-cv-01124-MMA-WVG Document 97-9 Filed 08/05/19 PageID.1851 Page 4 of 4


        Case No. 3:17-cv-01124-MMA-WVG - Service of Documents

        Mr. Ryan,

        Attached for service are the following documents regarding the above matter:

            1. Defendant’s Response to Plaintiff’s Second Set of Interrogatories
            2. Defendant’s Response to Plaintiff’s Second Set of Requests for Admissions
            3. Defendant’s Response to Plaintiff’s Second Set of Requests for Production of
               Documents


        Joan Warden
        Assistant




        Joan Warden
        Assistant to Linda O. Hatcher, Timothy J. Gorry, Jennifer J. McGrath and Katherine J. Flores.

        <~WRD000.jpg>


        Theodora Oringher PC
        1840 Century Park East, Suite 500
        Los Angeles, CA 90067-2199
        Main: 310.557.2009 Direct: 310.788.3623
        Fax: 310.551.0283

        Email: jwarden@tocounsel.com
        Website: www.tocounsel.com

        Please consider the environment before printing this e-mail.




        WARNING: This e-mail is covered by the Electronic Communications Privacy Act, 18
        U.S.C. 2510-2521. It contains information from the law firm of Theodora Oringher PC which
        may be privileged, confidential and exempt from disclosure under applicable law.
        Dissemination or copying of this e-mail and/or any attachments by anyone other than the
        addressee or the addressee's agent is strictly prohibited. If this electronic transmission is
        received in error, please notify Theodora Oringher PC immediately at (310) 557-2009.
        Thank you.
